Citation Nr: 1139249	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-38 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low back disability as a residual of trauma to the lumbar segment of the spine. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to May 1979 and additional, subsequent, service in the Florida Army National Guard, including in 1991 on active duty for training (ACDUTRA) when he injured his low back. 

This appeal to the Board of Veterans' Appeals (Board) for a higher rating for this resultant low back disability and for a TDIU is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico dated in November 2006 and October 2007. 

In a September 2010 decision, the Board denied the claim.  The Veteran entered a timely appeal to the U. S. Court of Appeals for Veterans Claims (Court).  By Order dated in May 2011, pursuant to a joint motion, the Court remanded the decision to the Board for readjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).  In a November 2009 statement, the Veteran noted that he has had ongoing treatment of his low back disability at a VA clinic.  These records should be obtained.  

**received on , have not been translated into English.  In addition, the Veteran's attorney requests that she be sent copies of these translations prior to any adjudication.  The Veteran and his attorney should be sent copies of these translations.  

"In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold for the duty to provide an examination is rather low).  The Board must also assess the credibility and weight to be given to the evidence, to include the diagnosis of doctors.  Hayes v. Wood, 5 Vet. App. 60, 69 (1993).  

An August 2007 VA peripheral nerves examination report stated that the Veteran's peripheral neuropathy in his four extremities was not related to his service-connected low back disability.  A private internist, A.A., M.D., has opined, in a September 2011 report, that it is more likely as not that the Veteran has lower extremity radiculopathy caused by his service-connected low back disability.  In light of the conflicting medical opinions of record, a neurological examination is needed to resolve this conflict. 

The issue of entitlement to TDIU is inextricably intertwined with the Veteran's claim of entitlement to an increased rating for his service-connected low back disability, currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Translate the , XX into English.  Please sent copies of 

2.  Contact the Veteran to obtain the information necessary to acquire his complete clinical records pertaining to any treatment at a VA medical facility which are not currently of record.  

3.  Afford the Veteran a VA peripheral nerves examination.  The entire claims folder, and a copy of this remand, must be provided to the examiner in association with the examination. 

Following examination of the Veteran and a review of the record, the examiner should provide an opinion regarding whether the Veteran currently has a neurological disorder of the lower extremities,  and, if so, whether at least as likely as not (i.e., probability of 50 percent) that it was caused by his service-connected low back disability. 

The examiner must provide a rationale for any opinion provided.  Please discuss the two conflicting opinions of record (the August 2007 VA peripheral nerves examination report and Dr. A.'s September 2011 report).  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training. 

4.  Readjudicate the issue of entitlement to an increased rating for the service-connected low back disability, as well as the Veteran's inextricably intertwined TDIU claim.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case as to the matter.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

